775 N.W.2d 798 (2009)
Terri PRICE and Douglas Price, Plaintiffs-Appellees,
v.
KROGER COMPANY OF MICHIGAN, Defendant-Appellant.
Docket No. 139318. COA No. 281934.
Supreme Court of Michigan.
December 30, 2009.

Order
On order of the Court, the defendant's motion for miscellaneous relief is DENIED. The plaintiffs' motion for miscellaneous relief is GRANTED. The application for leave to appeal the June 18, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., would grant leave to appeal to consider the Court of Appeals' dissenting opinion.